Citation Nr: 1623981	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected sensory loss to the left fourth and fifth toes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1988 and from April 1989 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2011, the Veteran and his wife testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

This matter was last before the Board in May 2014, at which time the Veteran's claim was remanded for additional development.  Also on appeal was an increased rating claim for the Veteran's service-connected left foot ganglion cyst.  As the Board adjudicated this issue in its May 2014 decision, it is no longer on appeal.


FINDING OF FACT

The Veteran's service-connected sensory loss to the left fourth and fifth toes is manifested by no more than a mild disability picture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected sensory loss to the left fourth and fifth toes have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.
38 C.F.R. § 4.1.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's sensory loss to the left fourth and fifth toes is currently rated as 10 percent disabling throughout the entire period on appeal under 38 C.F.R. § 4.124a, DC 8520.  Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  Diagnostic Codes 8520 provides ratings for paralysis of the sciatic nerve.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran has stated in his Board hearing testimony and in statements submitted in support of his claim that he has been unable to feel any sensation in the fourth and fifth digits of his left foot following the removal of a ganglion cyst on his left foot in November 2006.  

On August 2008 VA examination, the examiner noted that the Veteran underwent an excision of a left foot ganglion cyst in November 2006 with a recurrence.  The Veteran complained of pain in the midfoot and forefoot areas, particularly along the plantar aspect of the metatarsal heads and lateral aspect of the fifth metatarsal head.  He also noted numbness in the left fourth and fifth toes.  The Veteran did not use any corrective shoes or assistive devices other than gel-type inserts for his shoes.  The examiner noted there was no effect on the Veteran's activities of daily living (ADL's) or his job.  Upon examination, the Veteran was noted to have a slight limp on the left.  There was full range of motion on the left toes.  There was a well-healed surgical scar in the fourth and fifth intermetatarsal space at the base of the tarsometatarsal joints.  Ankle range of motion was from zero to 20 degrees and from zero to 45 degrees without obvious pain.  There was tenderness over the dorsum of the left foot and the plantar aspects of the metatarsal heads.  There was no instability.  There was no additional limitation of motion following repetitive use other than increased pain without further loss of motion.  There were no flare-ups.  There was no incoordination, fatigue, weakness, of lack of endurance of the left foot.

A September 2009 podiatry follow-up note reflected the Veteran's statements that he continued to feel numbness in digits 3-5 of the left foot.  

On VA examination in June 2010 noted the Veteran's numbness and loss of sensation over the second, third, fourth and fifth toes of the left foot.  The sensation returned in the second and third toes, but the Veteran reported he still had numbness and tingling in the fourth and fifth toes.  The Veteran did not use any special shoes or inserts.  There were no flare-ups and no incoordination, excess fatigue, or lack of endurance.  The Veteran was able to work as a train engineer and perform the activities of daily living.  Gait was normal.  There was no tenderness over the foot. The Veteran could dorsiflex and plantarflex the toes without pain.  With repetitive motion, there was no change in range of motion, coordination, fatigability, endurance, or pain level.  He had decreased pinprick on the dorsum of the fourth and fifth toes in the lateral aspect of the left foot, distal to the scar.  He had some numbness in the fourth and fifth toes on the plantar surface.  The examiner diagnosed, in pertinent part, decreased sensation of the fourth and fifth toes of the left foot following surgical removal of the ganglion cyst of the left foot.

An August 2011 private medical record indicated that the Veteran was weight bearing 75 percent of the day and that he exercised daily.  The diagnosis was of pain in limb and neuroma.

At the September 2011 Board hearing, the Veteran indicated that walking was limited.  He was apparently able to perform his job duties, but he had pain from his boots so that working was painful.  At the end of the day, when the Veteran got home, he was inactive due to the pain caused by the footwear required for his job.

A June 2012 VA foot examination noted the Veteran's reports of constant numbness and tingling of his left fourth and fifth toes since he underwent a left foot dorsum ganglion cyst excision.  He reported currently experiencing daily moderate left fourth and fifth toe numbness.  He also complained of daily mild to moderate burning pain in his lateral dorsal mid-foot.  The examination report noted that an electomyograph (EMG) was requested to provide definitive electrodiagnostic evidence of any left lower extremity neuropathy.  The results would then be forwarded to the appeals office when and if they become available.  

In a June 25, 2012 addendum, the June 2012 VA examiner stated that the Veteran reported increasing sensory abnormalities in his left lower limb.  However, he declined consideration of a screening EMG.  The examiner noted an "electrodiagnosis" of left mononeuropathy of the tibial nerve with severe axonal loss noted on motor study.  The mixed plantar nerve conduction studies also showed abnormalities consistent with this electrodiagnosis.

In a September 2014 VA addendum opinion, the VA examiner who conducted the May 2012 VA examination noted the Veteran's reports of experiencing daily moderate left fourth and fifth toe numbness.  The VA examiner noted the objective severity of such symptoms were mild.  The VA examiner also noted the Veteran's complaints of daily mild to moderate burning pain in his lateral dorsal midfoot and also characterized the objective severity of such symptoms as mild.  Further, the VA examiner opined that it was less likely than not that the Veteran's symptom of mild to moderate burning pain of his lateral dorsal midfoot was related to his 2006 left foot dorsal ganglion cyst excision, as it was proximal to the incision site.  Additionally, the VA examiner noted that a review of orthopedic literature revealed that this area was enervated by the external plantar nerve that descends from the sural, not the tibial nerve.  This review of medical literature also revealed that it was less likely than not that the Veteran's recently diagnosed idiopathic left tibial nerve mononeuropathy was related to the 2006 left foot dorsal ganglion cyst excision.  The VA examiner stated that symptoms consistent with left tibial nerve mononeuropathy would affect the left lateral plantar foot, not the left lateral dorsal foot as complained of by the Veteran.

Based on the evidence of record, the Board finds that throughout the period on appeal, the Veteran had, at most, mild impairment of his service-connected sensory loss to the left fourth and fifth toes.  Throughout the rating period, the Veteran complained of numbness and tingling of his left fourth and fifth toes.  However, no motor or muscle deficits were shown for his left lower extremity.  The Veteran did not use any assistive devices for ambulation such as a cane.  He was noted to only wear gel inserts in his shoes.  He was noted to have a normal gait with a slight limp noted in his August 2008 VA examination.  And a VA examiner's addendum opinion dated September 2014 noted that it was less likely than not that the Veteran's recently diagnosed idiopathic left tibial nerve mononeuropathy - and its associated symptoms - were related to his 2006 left foot dorsal ganglion cyst excision.  Therefore, a rating in excess of 10 percent is not warranted for the Veteran's service-connected sensory loss to the left fourth and fifth toes under DC 8520.

The Board has also considered the Veteran's lay statements that lower extremity symptoms are worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's sensory loss to the left fourth and fifth toes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has considered the clinical evidence and the lay statements with regard to the Veteran's symptoms, and finds that an increased rating in excess of 10 percent is not warranted for the period on appeal.

Other considerations

The rating criteria for the Veteran's service-connected sensory loss to the left fourth and fifth toes reasonably describe his disability level and are broad enough to allow for any related symptomatology that affects the Veteran's ability to function.  The criteria allow for a rating based on the mild, moderate, or severe symptoms of incomplete paralysis, or complete paralysis.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected sensory loss to the left fourth and fifth toes is denied.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


